Title: To Benjamin Franklin from Kéralio, 16 February 1782
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


Samedi, 16e. fev. 1782.
Notre bonne Dame qui se dispose à retourner chès elle, mon respectable ami, desire fort que vous veuilliés lui donner un jour, dans la semaine prochaine, pour venir diner ches elle, avec mr. votre fils; je n’ai pas besoin de vous dire tout le plaisir que vous lui ferés.
On mande de Cadix du 31e. janvier— Le capitaine d’un batiment américain parti de boston le 1er. de L’an rapporte que le géneral green a complettement battu l’armée angloise a 60 milles de charles-Town. Les débris se sont répliés sur cette place, vers laquelle ce général a marché.— Utinam.
La Flotte de Brest a mis à la voile, le 11e.
Recevés, mon respectable ami, l’hommage de la Tendre Vénération que je vous dois.
Le CHR. De Keralio
 
Notation: Le Cher. de Keralio 16. Fevr. 1782.
